

114 HR 6305 IH: Military Hunger Prevention Act
U.S. House of Representatives
2016-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6305IN THE HOUSE OF REPRESENTATIVESNovember 14, 2016Mrs. Davis of California introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 37, United States Code, to exclude the receipt of basic allowance for housing for
			 members of the Armed Forces in determining eligibility for certain Federal
			 benefits.
	
 1.Short titleThis Act may be cited as the Military Hunger Prevention Act. 2.Basic allowance for housing and certain Federal benefits (a)Exclusion of BAHSection 403(k) of title 37, United States Code, is amended by adding at the end the following new paragraph:
				
 (4)In determining the eligibility to participate in the supplemental nutrition assistance program and the Family Subsistence Supplemental Allowance program the value of a housing allowance under this section shall be excluded from any calculation of income, assets, or resources..
 (b)Conforming amendmentsSection 5(d) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(d)) is amended— (1)in paragraph (18), by striking ; and and inserting a semicolon;
 (2)in paragraph (19)(B), by striking the period and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (20)allowance covered by section 403(k)(4) of title 37, United States Code.. 